 1

 2

 3

 4

 5

 6

 7

 8
                          UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10

11    EMANUAL McFADDEN,                                    Case No. 1:19-cv-01696-LJO-SAB

12                   Plaintiff,                            ORDER TRANSFERING CASE TO THE
                                                           CENTRAL DISTRICT OF CALIFORNIA
13           v.

14    LOS ANGELES POLICE DEPARTMENT, et
      al.,
15
                     Defendants.
16

17
            Emanual McFadden (“Plaintiff”) is proceeding pro se in this civil action pursuant to 42
18
     U.S.C. § 1983. Plaintiff filed a complaint on December 4, 2019, against the Los Angeles Police
19
     Department and Bakersfield Police Departments alleging violations of his civil rights.
20
            The federal venue statute requires that a civil action, other than one based on diversity
21
     jurisdiction, be brought only in “(1) a judicial district where any defendant resides, if all
22
     defendants reside in the same state, (2) a judicial district in which a substantial part of the events
23
     or omissions giving rise to the claim occurred, or a substantial part of the property that is the
24
     subject of the action is situated, or (3) a judicial district in which any defendant may be found, if
25
     there is no district in which the action may otherwise be brought.” 28 U.S.C. § 1391(b). The
26
     Court has reviewed Plaintiff’s complaint and finds that venue does not lie in this district as none
27
     of the venue requirements of section 1391 are met.
28


                                                       1
 1          Although Plaintiff names the Bakersfield Police Department in the caption of the

 2 complaint, the defendant named in the body of the complaint is the Los Angeles Police

 3 Department and the allegations in the complaint only refer to the Los Angeles Police Department

 4 which is located within the Central District of California. Venue in this action appropriately lies

 5 within the Central District of California.

 6          Pursuant to 28 U.S.C. § 1406(a), when a case has been filed in the wrong district, the

 7 “district shall dismiss, or if it be in the interest of justice, transfer such case to any district or

 8 division in which it could have been brought.” Additionally, Local Rule 120(f), provides that a

 9 civil action which has not been commenced in the proper court may, on the court’s own motion,

10 be transferred to the proper court. Therefore, this action will be transferred to the Central

11 District of California. This court will not rule on Plaintiff’s request to proceed in forma pauperis.

12          Good cause appearing, IT IS HEREBY ORDERED that:

13          1.      This action is transferred to the United States District Court for the Central

14                  District of California; and

15          2.      This court has not ruled on Plaintiff’s request to proceed in forma pauperis.

16
     IT IS SO ORDERED.
17

18 Dated:        December 9, 2019
                                                          UNITED STATES MAGISTRATE JUDGE
19
20

21

22

23

24

25

26
27

28


                                                      2
